USCA4 Appeal: 21-6797      Doc: 10         Filed: 01/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6797


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RODRIGUEZ RODNEY LOMAX NORMAN, a/k/a Roddoe, a/k/a Jeffrey Scott,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:17-cr-00254-LMB-2)


        Submitted: December 17, 2021                                      Decided: January 26, 2022


        Before DIAZ, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Rodriguez Rodney Lomax Norman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6797         Doc: 10      Filed: 01/26/2022     Pg: 2 of 2




        PER CURIAM:

               Rodriguez Rodney Lomax Norman, a federal prisoner, appeals from the district

        court’s orders denying his motion for compassionate release pursuant to 18 U.S.C.

        § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

        § 603(b)(1), 132 Stat. 5194, 5239, and denying reconsideration. We review a district

        court’s denial of a motion for compassionate release for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

        reviewed the record and discern no abuse of discretion. The district court denied Norman’s

        motions after assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently

        explained its reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th

        Cir. 2021) (discussing amount of explanation required for denial of compassionate release

        motion). We therefore affirm the district court’s orders. We deny the motion to appoint

        counsel and dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2